Reed, J.
If the contract pleaded by defendant was fairly entered into, it constituted a defense to the action for the support and maintenance of the child. Black Hawk County v. Cotter, 32 Iowa, 125. And in determining to which of the parties the custody of the child should be awarded, the question as to the validity of said contract was important, although not necessarily controlling. The principal object which the courts seek to secure in cases of that character is the welfare of the child. The judgment rendered by the district court necessarily implies a finding by the court that the contract was obtained by fraud, as charged in the answer -in the habeas cor-fus proceeding, and that the best interests of the child would be served by awarding the custody of it to the mother.
There was a conflict of evidence on both of these questions, and the finding of the court has the weight and effect of a verdict by a jury. The finding is not so manifestly against the weight of the evidence as to warrant us in setting it aside.
The judgment will be
AFFIRMED.